Citation Nr: 0029404	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  94-25 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a shell fragment 
wound (SFW) of the left buttock, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for osteomyelitis of 
the left humerus, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for limitation of 
motion of the left elbow, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
March 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the New Orleans, 
Louisiana, RO.  In its current status, this case returns to 
the Board following completion of development made pursuant 
to its April 1998 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's residuals of SFW of the left buttock 
consist of superficial scarring of the left buttock without 
loss of musculature, muscle weakness or evidence of more than 
moderate muscle injury.  

3.  The veteran's osteomyelitis of the left humerus has been 
quiescent since February 1956.  

4.  The range of motion in the veteran's left elbow is 0 to 
110 degrees; normal motion is from 0 to 145 degrees.  

5.  The veteran completed 2 years of college, has work 
experience in commercial arts and advertising and last worked 
in April 1984.  

6.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following a substantially 
gainful occupation; findings of unemployability have been 
based on factors including advancing age and nonservice-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a SFW of the left buttock have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55(a), 4.56, 4.59, 4.73, Code 5317 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for osteomyelitis have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Code 5000 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for limitation of motion in the left elbow have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59,  4.71a, Plate I, Codes 5206, 5207, 5211 
(1999).  

4.  The veteran is not unemployable by reason of his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 4.16, 4.18, 4.19 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected disabilities and TDIU.  That is, he has 
presented a claim that is plausible.  I am also satisfied 
that all appropriate development has been accomplished and 
that VA has no further duty to assist the veteran.  All 
relevant facts have been properly developed.  The recent 
examinations provide sufficient information to rate the 
disabilities in accordance with the applicable rating code.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for osteomyelitis secondary to a compound comminuted fracture 
of the scapula, humerus and clavicle on the left in a July 
1954 rating decision.  A 100 percent evaluation was assigned.  

In a March 1955 decision, the originating agency terminated 
the 100 convalescent rating for the veteran's service-
connected shell fragment wounds and assigned schedular 
ratings for the service-connected conditions.  Specifically, 
the RO assigned a 40 percent evaluation for residual of a SFW 
of the left upper humerus, a 30 percent rating for 
osteomyelitis of the left humerus with discharging sinus, a 
20 percent rating for a SFW scar of the left buttocks with 
moderate injury to Muscle Group XVII, a 10 percent rating for 
limitation of motion in the left elbow, and a noncompensable 
rating for a healed SFW scar of the chest and a scar behind 
the right ear without mastoid bone deformity or 
disfigurement.  

By a June 1955 rating decision the veteran was again assigned 
a 100 percent rating for osteomyelitis due to hospital 
records showing drainage.  Subsequently, in an April 1956 
rating decision, the disability ratings were reevaluated.  
The originating agency rated at 40 percent the veteran's bony 
ankylosis of the left shoulder, residuals of SFW of the left 
upper humerus, left glenoid, left scapula and left clavicle.  
The originating agency established a 30 percent rating for 
residuals of a shell fragment wound of the left upper 
extremity with severe damage to Muscle Group I with 
hyperesthesia of the skin over the deltoid muscles.  A 20 
percent rating was assigned for SFW scar on the left buttock, 
with moderate injury to Muscle Group XVII.  Osteomyelitis was 
assigned a 100 percent rating from April 1955, a 20 percent 
rating from June 3, 1956 and a 10 percent rating from 
February 17, 1961. Osteomyelitis was determined to be 
quiescent from February 17, 1956.  Furthermore, the RO 
assigned a 10 percent rating for limitation of motion of the 
left elbow and a noncompensable rating for a SFW scar of the 
right chest and a scar behind the ear.  The combined rating 
was reduced from 100 percent to 70 percent.  These are the 
veteran's current disability ratings.  By a December 1999 
rating decision, the RO established service connection and 
separate 10 percent ratings for tender SFW scars of the left 
shoulder and left buttock.  As a consequence, the veteran 
currently has a combined rating for 80 percent.  

The veteran contends in essence that he is entitled to higher 
disability evaluations and TDIU, inasmuch as his service-
connected disabilities preclude him from engaging in 
substantially gainful employment.  He states that he suffered 
multiple combat wounds in Korea in June 1953.  These injuries 
included a major wound to his left shoulder and upper arm, 
two deep wounds to the left buttock, a wound to the right 
mastoid area, a wound to the right chest, and shrapnel to the 
hands.  He stated that after nine months of treatment in 
various military hospitals, he was discharged from the 
military with a 100 percent disability rating.  He added that 
when he was released from service, he had a plaster cast on 
his shoulder and arm and a leaking sinus due to his 
osteomyelitis.  He reports that since then he has had a 
history of more than 40 years of VA treatment.  

At his August 1997 Travel Board hearing, the veteran 
testified that he has pain, weakness and stiffness in his 
left upper extremity.  He rated the pain at 5 to 10, with 10 
being the most severe, and reported that he was not able to 
do much with his left arm.  He indicated that while he could 
lift a 6-ounce cup of water, he was not able to carry a 
gallon of milk.  Furthermore, he reported that he used the 
left arm with caution.  In addition, he testified that 
residual impairment from the two deep SFW on the buttock 
included pain that radiated into the legs and a sensation of 
electricity in the lower extremities.  He rated the pain from 
10 to 11, and reported that he had his worse symptoms in the 
morning.  

Finally, the veteran reports that he has not been able to 
work full time since 1984 as a result of his  service-
connected disabilities.  He has directed the Board's 
attention to an October 1995 statement from C. M. Clawson, 
M.D., a VA staff physician. 

II.  Increased Ratings

1. SFW of the left buttock.

Service medical records show that the veteran sustained a 
penetrating missile wound to the left buttock in enemy mortar 
fire in June 1953.  The wound was debrided and sutured.  The 
veteran has been in receipt of a 20 percent rating for the 
SFW of the left buttock since April 1, 1955.  Consequently, 
this rating is protected.  38 C.F.R. § 3.951.  This principle 
of protection applies to the other service-connected 
disabilities addressed in this decision as well.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating muscle injuries were amended effective 
July 3, 1997.  62 Fed. Reg. 30238 (1997).  In Karnas v 
Derwinski, 1 Vet. App. at 312-13, the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter Court) held that, when there has 
been a change in an applicable statute or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000) addresses the 
subject of retroactive applicability of revised rating 
schedule criteria to increased rating claims.  In brief, the 
opinion holds that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should 1) determine whether 
the intervening change is more favorable; 2) if the amendment 
is more favorable, the Board should apply that provision to 
rate the disability for periods from and after the effective 
the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  

Slight changes were made to the relevant portions of the 
pertinent regulation.  Under 38 C.F.R. § 4.56 (1997), 
moderate disability of muscles would result from this type of 
injury: through and through or deep penetrating wound of 
relatively short track by a single bullet or small shell or 
shrapnel fragment, which are to be considered as of at least 
moderate degree, absence of explosive effect of high velocity 
missile and of residuals of debridement or of prolonged 
infection.  The history and complaint would be service 
department record or other sufficient evidence of 
hospitalization in service for treatment of wound.  The 
record would include consistent complaint on record from the 
first examination forward, of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by injured muscles.  The objective findings would 
include linear or relatively small entrance and (if present) 
exit scars, so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and definite weakness or fatigue in comparative tests.

A moderately severe disability would result from a through-
and through or deep penetrating wound by a high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The history would 
include service department or other records showing a 
prolonged period of hospitalization in service for treatment 
of a wound of severe grade and complaints of cardinal 
symptoms of muscle wounds; evidence of unemployability 
because of an inability to keep up with the work requirements 
is to be considered, if present.  Objective findings would 
include entrance and exit scars relatively large and so 
situated as to indicate the track of missile through 
important muscle groups, indications on palpation of moderate 
loss of deep fascia or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscle compared 
with the sound side.  Tests of strength and endurance would 
give positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).  

Under the revised regulation, moderate disability of muscles 
results from this type of injury:  Through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  The history and complaint is of service 
department record or other evidence of in-service treatment 
for the wound.  There is record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The cardinal signs and symptoms of muscle 
disability are defined at paragraph (c) as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  The 
objective findings would be entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  There would be some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (1999).

Moderately severe disability of muscles would result from 
this type of injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The history and 
complaint would be service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would be entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  There would be indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (1999).

In the instant case, neither the old nor the amended version 
is more favorable.  The veteran's history of injury is more 
consistent with moderate disability under both versions.  The 
veteran's medical history is consistent with debridement, but 
there is no indication of prolonged infection, sloughing of 
soft parts, or intermuscular cicatrization.  Moreover, 
entrance and exit scars are not large.  

A February 1955 special surgical examination report shows 
that the veteran had a transverse scar measuring 3 1/4 inches 
by 1 inch on the antero-posterior gluteal region.  Another 
scar was measured 1 inch by 3/8 inches on the inferior medial 
gluteal region, 2 inches below the above-mentioned scar on 
the mid gluteal region.  The examiner described the wounds as 
flesh wounds of the skin and subcutaneous tissue.  There was 
no apparent loss of gluteus maximus muscle.  Again in January 
and August 1999 VA examination reports describe the SFW 
residuals as being superficial scarring of the left buttock 
that was painful.  Examinations have not revealed marked or 
moderate loss of strength or endurance.  It is also 
significant to note that the recent clinical records reveal 
that the veteran denied having any muscle weakness associated 
with his shell fragment wound injury.  In view of the 
foregoing, the record supports a finding of no more than 
moderate muscle injury.  

A 20 percent rating is warranted for moderate injury to 
Muscle Group XVII.  The next higher evaluation of 40 percent 
requires moderately severe muscle injury.  38 C.F.R. § 4.73, 
Code 5317.  

The veteran testified that he had pain radiating into the leg 
with a sensation of electricity in the lower extremity.  
Nevertheless, he is advised that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  Moreover, the 
veteran has not demonstrated the functional loss due to pain 
that would be equivalent to an evaluation in excess of the 
current schedular 20 percent rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would be equivalent to more than moderate 
disability.  In view of the foregoing, the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
for residuals of a shell fragment wound of the left buttock.  

2. Osteomyelitis of the left humerus.

The veteran has been afforded a 10 percent rating for 
osteomyelitis under the provisions of 38 C.F.R. § 4.71, Code 
5000.  A 10 percent rating is afforded for inactive 
osteomyelitis following repeated episodes, without evidence 
of active infection in the past 5 years.  The next higher 
evaluation of 20 percent requires a discharging sinus or 
other evidence of active infection within the past 5 years.  

A review of the veteran's treatment records show that his he 
has had no active infections since July 1955 hospitalization.  
The absence of infection was confirmed in the February 1956 
VA special orthopedic examination.  The veteran makes 
reference to treatment reports from May 1989, which he states 
show recent treatment for osteomyelitis beginning in May 1989 
and requiring subsequent treatment in June and July 1989.  
However, these records do not contain any reference to 
osteomyelitis.  In view of the foregoing, the preponderance 
of the evidence is against a rating higher than 10 percent 
for osteomyelitis.  

3.  Limitation of motion of the left elbow.

As noted above, a March 1955 rating decision assigned a 10 
percent rating for limitation of motion of the left elbow, 
which is the veteran's current rating.  The record shows that 
he is right-hand dominant.  For example, page 13 of the 
transcript of the July 1994 RO hearing shows that he 
testified that he is right-handed.  Consequently his left 
elbow is considered his minor or nondominant extremity.  

At the January 1999 VA examination, the veteran demonstrated 
a range of motion from 0 to 110 degrees with minimal 
tenderness.  Normal motion is from 0 degrees to 145 degrees.  
38 C.F.R. § 4.71a, Plate I (1999).  

A 10 percent evaluation is warranted for limitation of 
flexion in the elbow to 100 and limitation of extension in 
the elbow to 45 degrees.  38 C.F.R. § 4.71a, Codes 5206 and 
5207.  The next higher evaluation of 20 percent requires 
limitation of flexion to 90 for major extremity and 
limitation of flexion in the elbow from 90 or 70 degrees for 
the nondominant extremity.  In addition, a 20 percent rating 
requires limitation of extension to 75 degrees in the major 
extremity and 75 or 90 degrees in the minor extremity.  On 
these bases, it is evident that the veteran has not satisfied 
the criteria for the next higher evaluation of 20 percent.  

The veteran, however, has been rated under the provisions of 
38 C.F.R. § 4.71a, Code 5211, which pertains to impairment of 
the ulna.  A 10 percent rating is applicable for malunion 
with bad alignment.  The next higher evaluation of 20 percent 
requires nonunion of the lower half of the ulna.  The current 
disability picture is not consistent with the elements 
required for an evaluation of 20 percent. 

In addition, the Board must consider whether functional loss 
due to pain and weakness would warrant a higher disability 
evaluation.  The veteran has not demonstrated the functional 
loss due to pain that would be equivalent to an evaluation in 
excess of the current schedular 10 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 
(1995).  As noted above, factors listed in 38 C.F.R. § 4.45 
include less movement than normal; more movement than normal; 
weakened movement; excess fatigability; incoordination; 
impaired ability to execute skilled movements smoothly; and 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

At the September 1994 and January 1999 VA examinations, the 
veteran was noted to hold his left arm to his side with the 
elbow flexed.  He reported having some tenderness in the left 
elbow.  Tenderness on motion was noted on the most recent 
examination report.  Nevertheless, the clinical evidence does 
not show that the pain demonstrated at the time of 
examination was so significant as to effectively restrict 
flexion in the elbow to 90 degrees and extension to 75 
degrees.  Thus, functional loss due to pain is not shown to 
be equivalent to the next higher rating.  

Moreover, neither the medical records and reports nor the 
veteran's statements show the presence of such factors as 
weakened or abnormal movement, excess fatigability; 
incoordination, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
In view of the foregoing, the preponderance of the evidence 
is against an evaluation in excess of 10 percent for 
limitation of motion in the left elbow.  

4.  Extraschedular Ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization and the disabilities 
mentioned above are not shown to be productive of marked 
impairment of the veteran's employment.  In view of the 
foregoing, consideration of an extraschedular rating is not 
appropriate.  

III.  TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at lest one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c).  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

In the veteran's case, service connection is currently in 
effect for bony ankylosis of the left shoulder, residuals of 
a shell fragment wound, compound comminuted fracture of the 
left upper humerus, left glenoid, left scapula and left 
clavicle, evaluated as 40 percent disabling; severe damage to 
Muscle Group I with hyperesthesia of the skin over the 
deltoid muscle evaluated as 30 percent disabling; residuals 
of a shell fragment wound of the left buttock, with moderate 
injury to Muscle Group XVII evaluated as 20 percent 
disabling; osteomyelitis of the left humerus, quiescent, 
evaluated as 10 percent disabling; limitation of motion in 
the left elbow, evaluated as 10 percent disabling; a shell 
fragment wound scar on the left buttock, evaluated as 10 
percent disabling; a shell fragment wound scar on the left 
shoulder, evaluated as 10 percent disabling; a shell fragment 
wound scar on the right chest, and a shell fragment wound 
behind the right ear, both of which are assigned 
noncompensable ratings.  

The veteran has more than one disability, at least one of 
which is rated at 40 percent, and he has a combined rating of 
80 percent for his service-connected disabilities.  
Consequently, he meets the schedular requirements for 
consideration of TDIU under the provisions of 
38 C.F.R. § 4.16(a).  In addition, statements of record refer 
to his unemployability.  

It is important to note that the Court has held that a 
veteran's advancing age and non-service connected 
disabilities may not be considered in the determination of 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which places the claimant 
in a different position than other veterans with the same 
disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating of itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

The degree of disability involving the service-connected 
disabilities shell fragment wound of the buttock, 
osteomyelitis, and limitation of motion in the left elbow was 
discussed above.  The Board finds that these conditions in 
conjunction with the other service-connected disabilities, 
including the left shoulder disability, are not shown to 
preclude the veteran from engaging in substantially gainful 
employment.  

The report of the January 1999 examination shows that the 
physician noted that the veteran had a history of a shell 
fragment wound in the left shoulder in 1953 during the Korean 
Conflict.  The resultant condition eventually required left 
shoulder fusion in 1955.  The examiner stated that the 
veteran had residual atrophy of the muscles in the anterior 
and posterior shoulder muscles and the deltoid as well as 
muscle loss in the shoulder including an absence of biceps.  
In addition, he had residual atrophy in the forearm as well 
as tender and painful scars.  The physician noted that the 
veteran currently "is unable to do much of anything" with 
the left upper extremity.  On these bases, the physician 
offered the following opinion:  

"At this time, the diagnostic impression 
is a gunshot wound to the left shoulder 
with fusion of the left shoulder and a 
sharpnel (sic) wound in the area, with 
loss of muscle function in the left 
shoulder.  The elbow has loss of motion 
with minimal tenderness.  His left 
buttock has superficial gunshot wounds, 
now well healed.  At present, I think 
this patient's functional loss of his 
left upper extremity is severe, and I do 
not think he is able to work at the 
present time.  The patient is approaching 
72 years old and has severe disability in 
his left upper extremity.  He is probably 
not hireable (sic) at this time.  

This opinion is credible inasmuch as it is based on a review 
of the entire record.  However, the opinion reflects 
consideration of extraneous factors such as the veteran's 
advancing age.  

Likewise, the July 1989 disability determination from the 
Social Security Administration shows that the veteran's 
entitlement was based on disabilities that included 
arthritis, sciatica, high blood pressure, anemia, and a dry 
eye condition, in addition to the left shoulder condition.  
Not only were nonservice-connected disabilities considered in 
this determination, but the veteran's advancing age and 
ability to return to past work were considered.  Although 
these factors meet the criteria for a disability 
determination by the Social Security Administration, this is 
not the standard employed by VA in determinations of 
entitlement to TDIU.  

An October 1995 statement from C. M. Clawson, M.D. is to the 
effect that the veteran's disability and unemployability are 
mainly the result of his service-connected disabilities which 
were being aggravated by changes in aging and by the other 
illnesses from which he was suffering.  Dr. Clawson referred 
to severe body-wide arthritis and gouty arthritis, as well as 
the effects of aging as influencing this determination of 
total disability.  This report does not state that the 
veteran would be considered totally disabled as a result of 
his service-connected disabilities alone.  The physician 
instead focuses more on the effects of advancing age and 
nonservice-connected disabilities.  

In addition, a February 1989 staff note from Dr. Clawson is 
to the effect that the veteran was permanently and totally 
disabled as a result of his severe arthritis, traumatic 
damage to the left shoulder, and hypertension.  I note that 
arthritis, classified as gouty arthritis in the October 1995 
note, and hypertension are both nonservice-connected 
disabilities.   

Finally, I note that the veteran's most disabling service-
connected conditions have been static since 1961.  Despite 
this, the veteran was able to maintain employment through 
1985.  

When residuals of trauma are shown to be static in character, 
a demonstration of continuous unemployability from the date 
of incurrence or when the condition reached the stabilized 
level is a general requirement in order to establish the fact 
that present unemployability is the result of disability.  
However, consideration is to be given to the circumstances of 
employment in the individual claims.  If the employment was 
only occasional, intermittent, trying out or an unsuccessful 
attempt or was eventually terminated on account of the 
disability, present unemployability may be attributed to the 
static disability.  38 C.F.R. § 4.18.  

The information provided by the veteran in February 1985 is 
to the effect that he was able to perform full-time 
employment despite his service-connected disabilities until 
May 1977 when he worked as an advertising manager.  He 
reported that from thereafter until April 1984, he worked 
part time as a drive up teller, a bookkeeper and a postal 
worker.  

There is no indication from the record, however, that the 
veteran was engaging in the type of employment that would be 
considered occasional or intermittent.  He did indicate that 
his final position was taken on a trial basis.  
38 C.F.R. § 4.18.  He testified that he had been seeking 
employment that would be suitable for his disabilities for 
eight or nine months.  The only position available at that 
time was with the postal company.  Although he suspected that 
the position would be too strenuous for him, he needed a job.  
As suspected, the job was too strenuous for the veteran 
because it entailed lifting and moving from place to place.  
The veteran indicated that he worked at that position for 
only a few months.  However, he indicated that he worked 25 
hours a week consistently, missing several days as a result 
of service-connected disability.  On these bases, the 
preponderance of the evidence is against a finding that the 
veteran is unemployable due to his service-connected 
disabilities alone.  

Factors such as advancing age or non-service-connected 
disability may not be considered in determining entitlement 
to a total disability rating.  38 C.F.R. § 4.19.  In view of 
the forgoing, the preponderance of the evidence is against 
the claim of entitlement to TDIU, as the veteran is not shown 
to be precluded from engaging in substantially gainful 
employment by reason of his service-connected disabilities 
alone.  


ORDER

An increased rating for a SFW of the left buttock, is denied.  

An increased rating for osteomyelitis of the left humerus is 
denied.  

An increased rating for limitation of motion of the left 
elbow is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 17 -


- 1 -


